United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-2862
                                     ___________

Darwin Burnett Walden,               *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Southern
                                     * District of Iowa.
Charlie Higgins; Andrea Wright;      *
Marie Carter; Charlie Harper;        * [UNPUBLISHED]
Michael Rupe,                        *
                                     *
            Appellees.               *
                                ___________

                               Submitted: January 12, 2011
                                  Filed: January 14, 2011
                                   ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Iowa inmate Darwin Walden challenges the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 retaliatory-discipline action against prison
officials. Following careful de novo review, see Johnson v. Hamilton, 452 F.3d 967,
971 (8th Cir 2006) (standard of review), we agree with the district court that Walden’s
claim failed. Defendants presented evidence that Walden was disciplined for an actual


        1
         Ronald E. Longstaff, United States District Judge for the Southern District of
Iowa.
rule violation, and we find nothing indicating that the decisionmaker was not
impartial. See Hartsfield v. Nichols, 511 F.3d 826, 829, 831 (8th Cir. 2008)
(defendant may successfully defend retaliatory-discipline claim by showing “some
evidence” that discipline was imposed for actual rule violation; report from
correctional officer, even if disputed by inmate and supported by no other evidence,
suffices as “some evidence” if violation is found by impartial decisionmaker).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-